Citation Nr: 1133659	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to January 1977.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision denying entitlement to disability and indemnity compensation (DIC) benefits for the cause of the Veteran's death.  In a July 2007 notice of disagreement (NOD) with this decision, the appellant stated that she was not seeking DIC benefits but rather widow's benefits.  An accompanying statement by the Veteran's representative states that the issue being appealed is denial of entitlement to death pension benefits.  The Board notes that a May 2007 claim for death pension benefits had also been submitted shortly before the May 2007 rating decision was rendered.  Entitlement to death pension benefits was denied in a November 2007 statement of the case (SOC).  After a substantive appeal (VA Form 9) and additional evidence was received in December 2007, the RO again denied entitlement to death pension benefits in a January 2008 supplemental statement of the case (SSOC).  Accordingly, the Board finds that it can proceed with appellate review without prejudice to the appellant's claim.  

In July 2007, the appellant submitted a formal application for burial benefits (VA Form 21-530).  In an August 2007 letter to the appellant, the RO stated that it had received the appellant's claim.  However, because she had not submitted an "original" VA Form 21-530, the appellant's claim was considered an informal claim because it was a faxed copy.  Thus, the RO requested the appellant to fill out and return a new VA Form 21-530 enclosed with the letter.  The Board finds that the appellant's faxed copy of the VA Form 21-530 is sufficient to constitute an original formal claim.  As entitlement to burial benefits has not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to death pension benefits.  For the following reasons, the Board finds that remand is warranted for further development.

Under the applicable law and regulations, non-service-connected death pension is a benefit payable to a surviving spouse because of the veteran's non-service-connected death.  38 U.S.C.A. § 1541 (West 2001); 38 C.F.R. § 3.23.  Eligibility for this pension generally is determined based upon the surviving spouse's annual income.  See 38 C.F.R. §§ 3.271, 3. 272 (2010).  If a surviving spouse's annual income exceeds a certain annual rate set by section 1541 and 3.23, no pension is payable for that period.  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2010).
Exclusions from a surviving spouse's countable income for purposes of determining entitlement to death pension are set forth in section 3.272.  These include expenses associated with the Veteran's burial and unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272 (g),(h).  Such medical expenses must be in excess of 5 percent of the applicable maximum annual pension rate as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.  

Here, the appellant's July 2007 application for burial benefits reflects that $1,871.00 was paid by the appellant for the Veteran's burial.  The total expenses were $5,033.21.  The appellant also submitted statements from collection agencies for medical expenses owed by her.  One statement reflects that partial payment of the expense had been received, although the amount is not specified.  On remand, the appellant should be offered an opportunity to show what she has actually paid for the Veteran's burial expenses and her medical expenses.  If satisfactory documentation of such payments is received, the appellant's income for the 12-month annualization period in which such payments were made should be reduced accordingly and entitlement to pension re-determined.  See id. 

Accordingly, the case is REMANDED for the following actions:


1. The appellant should be offered an opportunity to show what she has actually paid for the Veteran's burial expenses and her medical expenses.  If satisfactory documentation of such payments is received, the appellant's income for the 12-month annualization period in which such payments were made should be reduced accordingly.  It should then be determined whether the appellant's income thus adjusted was below the maximum annual pension rate for that period. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



